Exhibit 10.5

SECOND AMENDMENT TO RETIREMENT BENEFIT AGREEMENT

This Second Amendment, dated as of December 11, 2008, amends the Retirement
Benefit Agreement dated as of March 4, 1998 between General Dynamics Corporation
(the “Corporation”) and David A. Savner (“the Executive”), as amended by the
Amendment to Retirement Benefit Agreement dated as of June 7, 2007 (together the
“Agreement”).

The Agreement is hereby amended to insert a new Section 12 as follows:

Section 12. SECTION 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, the Executive shall
not be considered to have terminated employment with the Corporation for
purposes of this Agreement until the Executive would be considered to have
incurred a “separation from service” from the Corporation within the meaning of
Section 409A of the Code.

IN WITNESS WHEREOF, the Corporation has caused this Second Amendment to the
Retirement Benefit Agreement to be executed, and the Executive has executed this
Second Amendment to the Retirement Benefit Agreement as of the date first above
written.

 

    GENERAL DYNAMICS CORPORATION

/s/ Millie A. Miller

    By:  

/s/ Walter M. Oliver

Witness       Walter M. Oliver, Senior Vice President, Human Resources &
Administration

/s/ Julie P. Aslaksen

     

/s/ David A. Savner

Witness       David A. Savner